EXHIBIT 10.33

IMPORTANT INFORMATION ON THE SEPARATION PROGRAM

APPLICABLE TO LEGACY SCHERING

“REBADGED EMPLOYEES”

This Brochure applies to “Legacy Schering Employees” as defined in the Merck &
Co., Inc. US Separation Benefits Plan (the “Separation Benefits Plan”) who are
“Rebadged Employees” (as defined in the Separation Benefits Plan)

This Brochure does not apply to Legacy Schering Employees who are “Separated
Employees” or “Separated Retirement Eligible Employees” as defined in the
brochures applicable to those groups. If you are a Legacy Schering Employee who
is a “Separated Employee” or a “Separated Retirement Eligible Employee,” see the
brochure that applies to you.

Effective Date: As of January 1, 2012

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Brochure Overview

     3   

Separation Program Overview

     4   

Medical (including Prescription Drug) and Dental

     5      Ÿ   COBRA—If Your Are Not Retiree Healthcare Eligible or Your Are
Retiree Healthcare Bridge Eligible and You Do Not Sign the Separation Letter   
  5      Ÿ   Retiree Medical—If You Are Retiree Healthcare Eligible or under the
Separation Program—If You Are Retiree Healthcare Bridge Eligible and You Sign
the Separation Letter      5      Ÿ   Merck Retiree Medical Benefits—In General
     6      Ÿ   Coordination With Medicare      7   

Life Insurance

     8      Ÿ   Basic Life, AD&D, Optional Group Life and Dependent Life
Insurance      8      Ÿ   Retiree Life Insurance      8   

Health and Life Insurance Benefits Overview Chart

     9   

Stock Options, Restricted Stock Units and Performance Stock Units

     10      Ÿ   “Involuntarily Terminated” For Purposes of Stock Options, RSUs
and PSUs—If You Are Not Pension Retirement Eligible      10        Ÿ   Stock
Options (involuntary termination terms)      10        Ÿ   DSUs/RSUs
(involuntary termination terms)      10        Ÿ   PSUs (involuntary termination
terms)      11      Ÿ   “Retired” For Purposes of Stock Options, RSUs and
PSUs—If You Are Pension Retirement Eligible      11        Ÿ   Stock Options
(retirement terms)      12        Ÿ   DSUs/RSUs (retirement terms)      13     
  Ÿ   PSUs (retirement terms)      13   

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)

     13      Ÿ   If You Are Not Pension Retirement Eligible And Your Separation
Date Occurs Between January 1 and June 30      14      Ÿ   Separation Program—If
You Are Not Pension Retirement Eligible and Your Separation Date Occurs On or
After July 1 And On Or Before December 31 Or You Are Pension Retirement Eligible
And, In Either Case You Sign the Separation Letter      15      Ÿ   If You Are
Pension Retirement Eligible And You Do Not Sign the Separation Letter      15   

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

1



--------------------------------------------------------------------------------

Other Benefits and Programs

     16   

•      Business Travel Accident

     16   

•      Dependent Care Flexible Spending Account

     16   

•      Group Auto & Homeowners Insurance

     16   

•      Group Legal Plan

     16   

•      Health and Insurance Benefits

     16   

•      Health Care Flexible Spending Account

     17   

•      Long Term Care

     17   

•      Long Term Disability

     17   

•      Merck Deferral Program

     18   

•      Pension

     18   

•      Schering-Plough Corporation Retirement Plan

     18   

•      BEP and SERP

     19   

•      Retirement Account Plan for the Organon BioSciences U.S. Affiliates
(“RAP”)

     19   

•      Sales Incentive Plan

     20   

•      Savings Plan

     20   

•      401(k) Savings Plan and Savings Advantage Plan

     20   

•      Retirement Savings Plan for the Organon BioSciences US Affiliates (the
“RSP 401(k) Savings Plan”)

     21   

•      Shining Performance Program

     22   

•      Short Term Disability

     22   

•      Vacation Pay/Floating Holidays

     23   

•      Vision

     23   

Other Important Information

     24   

Glossary of Definitions

     25   

Note: Capitalized Terms used in this Brochure are generally defined in the
Glossary of Definitions.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

2



--------------------------------------------------------------------------------

Brochure Overview

This Brochure summarizes the benefits for which a “Legacy Schering Employee” who
is a “Rebadged Employee” (as such terms are defined in the Separation Benefits
Plan) may be eligible under Merck’s Separation Program and other employee
benefit plans and programs of Merck & Co., Inc. and its subsidiaries. Unless
otherwise noted, it is not an official plan document. The terms and conditions
of Merck’s employee benefit plans and programs applicable on an employee’s
termination of employment from the Employer are as described in the official
plan documents, including applicable summary plan descriptions (“SPDs”) and
applicable summaries of material modification, in each case previously provided
to you or provided to you with this Brochure, as such plans and programs (and
the applicable SPDs) may be amended from time to time. A copy of the applicable
SPDs and applicable summaries of material modification can be obtained on line
at http://one.merck.com/sites/sa/en-us/Pages/USMerckSummaryPlanDescriptions.aspx
or by calling the Merck Benefits Service Center at Fidelity at 800-666-3725.
Unless otherwise noted below, to the extent the information in this Brochure
differs from the official plan documents, the official plan documents will
control.

Rebadged Employees are only those employees who are designated by the Employer
or the Parent as “Rebadged Employees.” Benefits described in this Brochure only
apply to Legacy Schering Employees who are Rebadged Employees and do not apply
to any other employees of Merck or its subsidiaries or affiliates, including the
Employer.

If you have been designated as a Rebadged Employee, the Employer or Parent will
provide you with the Separation Letter. In order to receive the benefits under
the Separation Program for which a release of claims is required, you must sign
and return the Separation Letter by the date stated in the letter (the
“Separation Letter Return Date”).

You are considered to have signed the Separation Letter if you sign and return
the Separation Letter by the Separation Letter Return Date and, if a revocation
period is applicable to you, do not revoke the Separation Letter within the
revocation period. You are considered to have not signed the Separation Letter
if you either (i) do not sign and return the Separation Letter by the Separation
Letter Return Date, or (ii) sign and return the Separation Letter by the
Separation Letter Return Date and, if a revocation period is applicable to you,
revoke the Separation Letter within the revocation period.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

3



--------------------------------------------------------------------------------

Separation Program Overview

All benefits under the Separation Program applicable to Rebadged Employees are
contingent upon the Rebadged Employee signing the Separation Letter unless
otherwise indicated below. They consist of:

 

  •  

Separation Pay (under the terms of the Separation Benefits Plan applicable to a
Rebadged Employee)

 

  •  

Eligibility for a special payment in lieu of an AIP/EIP bonus for the
performance year in which his or her Separation Date occurs

 

  •  

If he or she is Pension Retirement Eligible; or

 

  •  

If he or she is not Pension Retirement Eligible and his or her Separation Date
occurs on or after July 1 and on or before December 31 of that performance year

 

  •  

Eligibility for retiree medical at subsidized rates for those who are Retiree
Healthcare Bridge Eligible on their Separation Date

 

  •  

For purposes of unexercised stock options and restricted stock units and
performance stock units

 

  •  

Treatment as a retiree for those who are Pension Retirement Eligible on their
Separation Date (signing the Separation Letter not required)

 

  •  

Treatment under the involuntary termination terms (signing the Separation Letter
not required)

Separation Pay benefits are described in the Separation Plan SPD distributed
with this Brochure.

This Brochure describes:

 

  •  

the benefits offered under the Separation Program that are not described in the
Separation Plan SPD;

 

  •  

the benefits for those Rebadged Employees who do not sign, or, if a revocation
period is applicable to them, who sign and later revoke, the Separation Letter;
and

 

  •  

the terms and conditions of certain Merck benefit plans and programs as they
apply to Rebadged Employees without regard to whether they sign the Separation
Letter.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

4



--------------------------------------------------------------------------------

Medical (including Prescription Drug) and Dental

COBRA—If You Are Not Retiree Healthcare Eligible or You Are Retiree Healthcare
Bridge Eligible And You Do Not Sign the Separation Letter

If you are not Retiree Healthcare Eligible or you are Retiree Healthcare Bridge
Eligible and you don’t sign the Separation Letter, your medical and dental
coverage options in effect on your Separation Date will continue under Merck’s
medical and dental plans (as they may be amended from time to time) until the
end of the month in which your Separation Date occur. At the end of that period,
you will be eligible to elect to continue your coverage in accordance with COBRA
for up to 18 months starting from the first day of the month coincident with or
following your Separation Date just like any other employee whose employment
ends. If you have no medical and/or dental coverage under Merck’s plans on your
Separation Date, you will not be eligible to elect such coverage under COBRA.

Retiree Medical—If You Are Retiree Healthcare Eligible or Under the Separation
Program—If You Are Retiree Healthcare Bridge Eligible And You Sign the
Separation Letter

If you are Retiree Healthcare Eligible or you are Retiree Healthcare Bridge
Eligible and you sign the Separation Letter your retiree medical benefits will
begin on the first day of the month coincident with or following your Separation
Date (the “Retiree Healthcare Commencement Date”).

Retiree medical eligibility provided under the Separation Program for those who
are Retiree Healthcare Bridge Eligible is subject to the same forfeiture
provision described in the Separation Plan SPD. The forfeiture provision will
apply for the period during which Separation Pay would have been paid had it
been paid in installments in accordance with the Employer’s normal payroll
practice. If the forfeiture provision applies during that period and you are
Retiree Healthcare Bridge Eligible and not also Retiree Healthcare Access
Eligible, you will be permanently ineligible for retiree medical benefits. If
the forfeiture provision applies during that period and you are both Retiree
Healthcare Bridge Eligible and Retiree Healthcare Access Eligible, you will be
permanently ineligible for retiree medical benefits at subsidized rates but you
will be eligible for retiree medical at access rates.

Official Plan Document. To the extent this section describes eligibility for
retiree healthcare for those who are Retiree Healthcare Bridge Eligible, it
constitutes a summary of material modification to the medical and dental
sections of the Merck SPD for Legacy Schering Retirees and should be kept with
that document.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

5



--------------------------------------------------------------------------------

Merck Retiree Medical Benefits—in General

This section only applies to you if you are Retiree Healthcare Eligible or you
are Retiree Healthcare Bridge Eligible and you sign the Separation Letter.

You will be automatically enrolled in retiree medical coverage as of your
Retiree Healthcare Commencement Date. If you do not have medical coverage on the
day before your Retiree Healthcare Commencement Date, you will be enrolled in
the no coverage retiree medical option. If you have medical coverage on the day
before your Retiree Healthcare Commencement Date, you will be enrolled in the
Aetna PPO Choice medical option. Coverage under your retiree medical coverage
will also automatically continue for your eligible dependents who were enrolled
under the plan on the day before your Retiree Healthcare Commencement Date
provided they are eligible for coverage.

You are permitted to add eligible dependents or drop covered dependents and/or
change available medical coverage options retroactive to your Retiree Healthcare
Commencement Date only if you notify the Merck Benefits Service Center of such
change(s) within 30 days after your Retiree Healthcare Commencement Date.
Thereafter, any permitted changes will only be made prospectively during annual
enrollment (for coverage effective the following January 1) or mid-year if you
experience a life event and you notify the Merck Benefits Service Center within
30 days of the event.

You can “opt-out” of retiree coverage at any time, but note that your ability to
re-enroll for coverage is generally limited to annual open enrollment (with the
following January 1 as the re-enrollment effective date); mid-year enrollment is
available only if you have a life event that permits a change in coverage and
you contact the Merck Benefits Service Center to re-enroll in Merck retiree
coverage within 30 days of the date of the life event.

You are eligible for retiree medical at subsidized rates if you are

 

  •  

Retiree Healthcare Bridge Eligible and you sign the Separation Letter; or

 

  •  

Retiree Healthcare Subsidy Eligible.

You are eligible for retiree medical at access only rates if you are

 

  •  

Retiree Healthcare Access Eligible and Retiree Healthcare Bridge Eligible and
you do not sign the Separation Letter; or

 

  •  

Retiree Healthcare Access Eligible.

You must pay the applicable contributions for retiree medical coverage beginning
on your Retiree Healthcare Commencement Date. In general, if you are receiving a
pension annuity, your contributions for retiree medical will automatically be
deducted from your monthly pension check unless you elect otherwise. If you do
not want your contributions for retiree medical deducted from your pension
annuity, you have the option to receive an monthly invoice

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

6



--------------------------------------------------------------------------------

from the Merck Benefits Service Center and to pay that invoice directly to the
Merck Benefits Service Center or to sign up for automatic payment from your bank
account by contacting the Merck Benefits Service Center at 800-666-3725.

If you are not receiving a monthly pension annuity or you have requested a
monthly invoice as described above, you will receive an invoice from the Merck
Benefits Service Center that indicates the contribution due for your retiree
coverage. If you fail to pay the contribution required for retiree medical
coverage in the time and manner specified on the invoice, you will be deemed to
have opted out of coverage and your ability to re-enroll is limited as described
above. You may want to consider enrolling in the automatic payment option
available through the Merck Benefits Service Center. Contact the Merck Benefits
Service Center at 800-666-3725 for additional information.

You cannot be covered as an active employee for medical through COBRA and as a
retiree (even under the no coverage option) for Merck medical coverage during
the same period; provided, however, that you may be covered through COBRA at
full COBRA rates for dental coverage even if during that period that you are
also covered as a retiree for Merck medical coverage.

Coordination with Medicare

An individual is generally eligible for Medicare if he or she is at least age 65
or has been entitled to Social Security disability benefits for at least 24
months. If you or your dependents are eligible for Medicare on your Separation
Date or become eligible for Medicare during the period for which you are covered
under COBRA or if eligible as a retiree, the Merck medical plan under which you
are covered will coordinate with Medicare. That means that Medicare will be
primary and the Merck medical plan will be secondary. You or your dependents, as
applicable, must enroll in Medicare immediately when first eligible for
Medicare. When coordinating with Medicare, the Merck medical plans assume that
you and your dependents are covered by Medicare as of the first date you or your
dependents, as applicable, are eligible to be covered under Medicare—whether or
not the individual is actually covered. If you and your dependents do not enroll
in Medicare when first eligible you will experience a gap in coverage and you
may be obligated to pay a late enrollment penalty to Medicare for Medicare when
you first enroll. For information on eligibility for and enrollment in Medicare
visit your local Social Security Administration office or contact the Social
Security Administration online at www.ssa.gov or by phone at 800-772-1213.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

7



--------------------------------------------------------------------------------

Life Insurance

Basic Life, AD&D, Optional Group Life and Dependent Life Insurance

Whether or not you sign the Separation Letter, your accidental death and
dismemberment coverage will end as of your Separation Date and your basic life
insurance, optional group term life insurance and dependent life insurance will
continue for 31 days after your Separation Date. During this 31-day period you
may elect to convert your basic life insurance and/or convert or port your
optional group term life and/or dependent life coverage to an individual policy
with Prudential, subject to certain limitations. Contact the Merck Benefits
Service Center (800-666-3725) or Prudential (877-370-4778) for more information.

Retiree Life Insurance

If you are a Legacy Schering Employee (and not a Legacy OBS Employee) who was
employed by a Legacy Schering Entity on January 1, 1995 and was at least age 55
on that date, you may be eligible for retiree life insurance at no cost to you
if you have at least 10 years of Benefit Service on your Separation Date. If you
are a Legacy OBS Employee who was employed by a Legacy Schering Entity on
December 31, 2008 and were at least age 55 on that date, you may be eligible for
retiree life insurance at no cost to you if you have at least 10 years of
Benefit Service on your Separation Date. If you are eligible for retiree life
insurance, that coverage will begin on the first of the month coincident with or
following your Separation Date. You do not need to enroll. If eligible, you will
be covered automatically. For more information, refer to the Merck SPD for
Legacy Schering Retirees or call the Merck Benefits Service Center at
800-666-3725.

You cannot be covered as an active employee for Merck life insurance and as a
retiree for Merck life insurance coverage during the same period.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

8



--------------------------------------------------------------------------------

Health and Life Insurance Benefits Overview Chart

The chart below is provided for your convenience to compare the medical and
dental benefits offered to Rebadged Employees under the Separation Program to
the normal plan provisions. It assumes you are eligible for medical and dental
continuation under COBRA, that you sign the Separation Letter and that you
timely pay the required contributions to continue coverage.

 

     

Regular Plan Provisions

  

Separation Program

Medical (including Prescription Drug) and Dental    Benefits continue to the end
of the month in which your Separation Date occurs; eligible for COBRA afterward
for up to 18 months at full COBRA rate   

Benefits continue to the end of the month in which your Separation Date occurs.

 

Thereafter

 

Medical:

 

If not Retiree Healthcare Eligible or Retiree Healthcare Bridge Eligible—
eligible for COBRA for up to 18 months at full COBRA rate.

 

If Retiree Healthcare Eligible or Retiree Healthcare Bridge Eligible—begin
participation in retiree medical w/applicable retiree contributions.

 

•      If Retiree Healthcare Subsidy Eligible or Retiree Healthcare Bridge
Eligible, pay subsidized retiree rates.

 

•      If Retiree Healthcare Access Eligible, pay access retiree rates.

 

Dental: Eligible for COBRA for up to 18 months at full COBRA rate.

Basic Life Insurance, Optional Employee Group Term Life and Dependent Life   

Coverage continues for 31 days after Separation Date.

 

You may be eligible to convert basic life insurance or convert or port optional
life and/or dependent life insurance to an individual policy with Prudential
during the 31-day period.

AD&D    No coverage   

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

9



--------------------------------------------------------------------------------

Stock Options, Restricted Stock Units and Performance Stock Units

Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.

“Involuntarily Terminated” for Purposes of Stock Options, RSUs and PSUs—If You
Are Not Pension Retirement Eligible

Under Merck’s incentive stock plans, stock options, Deferred Stock Units
(“DSUs”), RSUs and PSUs held by a U.S. employee whose employment ends are
treated under the provisions of the grants applicable to retirement only if the
employee is considered a retiree under the Retirement Plan. If you are not
Pension Retirement Eligible, you are not considered a retiree under the
Retirement Plan. Therefore, the involuntary termination provisions (not the
retirement provisions) applicable to stock options, DSUs, RSUs and PSUs will
apply to any outstanding incentives that you hold on your Separation Date.
Provisions may differ based on the grants. IT IS YOUR RESPONSIBILITY TO
FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.

Stock Options (involuntary termination terms)

Generally, for outstanding annual and quarterly stock option grants made prior
to 2010 or in 2010 and thereafter the involuntary termination terms are:

Options that are unvested on your Separation Date will expire on your Separation
Date. Options that are exercisable on your Separation Date will expire on the
day before the first anniversary of your Separation Date (or their original
expiration date, if earlier).

Key R&D stock option grants, and other stock option grants may have different
terms. See the term sheets applicable to such stock option grants.

If on your Separation Date your then outstanding stock options are treated under
the involuntary termination terms as described above and you are rehired, stock
options that are unexercised and outstanding on your rehire date will continue
to be treated as described above.

DSUs/RSUs (involuntary termination terms)

Under the involuntary termination terms for DSUs granted before 1/1/2010, a pro
rata portion of your DSU grant generally will vest and become distributable to
you (together with any applicable accrued dividend equivalents) at the same time
as

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

10



--------------------------------------------------------------------------------

if your employment had continued; the remainder of the grant will expire on your
Separation Date.

Different terms may apply to DSUs that were not granted as part of the annual
DSU grants. See the term sheets applicable to DSUs granted to you, if any.

For each annual and quarterly RSU grant made on or after January 1, 2010, under
the involuntary termination terms if your Separation Date occurs

 

  •  

On or after the first anniversary of the RSU grant date, a pro rata portion of
your RSU grant generally will vest and become distributable to you (together
with any applicable accrued dividend equivalents) at the same time as if your
employment had continued; the remainder of the grant will expire on your
Separation Date; or

 

  •  

before the first anniversary of the RSU grant date, the entire grant (together
with any applicable accrued dividend equivalents) will expire on your Separation
Date.

See the term sheets applicable to RSUs granted to you, if any.

PSUs (involuntary termination terms)

PSUs granted January 1, 2009 vested or lapsed effective December 31, 2011.
Payment, if any, will be made to you in accordance with the terms of the grant.
See the term sheets applicable to PSUs granted to you, if any.

For each PSU granted on or after January 1, 2010, under the involuntary
termination terms if your Separation Date occurs

 

  •  

on or after the first anniversary of the PSU grant date, a pro rata portion of
your PSU grant generally will vest and become distributable to you at the same
time as if your employment had continued and based on actual performance; the
remainder of the grant will expire on your Separation Date; or

 

  •  

before the first anniversary of the PSU grant date, the entire grant will expire
on your Separation Date.

See the term sheets applicable to PSUs granted to you, if any.

If you have any question about your stock options, restricted stock units or
performance stock units, you can call The Support Center at 866-MERCK-HD
(866-637-2543).

“Retired” for Purposes of Stock Options, RSUs and PSUs—If You Are Pension
Retirement Eligible

Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

11



--------------------------------------------------------------------------------

the Retirement Plan. If you are Pension Retirement Eligible you are considered a
retiree under the Retirement Plan. Therefore, the retirement provisions (not the
involuntary termination provisions) applicable to stock options, Deferred Stock
Units (“DSUs”), RSUs and PSUs will apply to any outstanding incentive you hold
on your Separation Date. The retirement provisions may differ based on the
grants. IT IS YOUR RESPONSIBILITY TO FAMILIARIZE YOURSELF WITH THE TERMS OF
INDIVIDUAL GRANTS.

Stock Options (retirement terms)

Generally, for outstanding annual and quarterly stock option grants made prior
to 2010, the retirement provisions are:

 

  •  

Options unvested as of your Separation Date that were granted at least one year
prior to your Separation Date will continue to vest and become exercisable as if
your employment had continued and remain exercisable until the earlier of
(i) five years after your Separation Date and (ii) the original expiration date.

 

  •  

Options vested as of your Separation Date will remain exercisable until the
earlier of (i) five years after your Separation Date and (ii) the original
expiration date.

Generally, for outstanding annual and quarterly stock option grants made in 2010
and thereafter, the retirement provisions are:

 

  •  

Unvested Options:

 

  •  

If your Separation Date occurs before the 6-month anniversary of the option
grant date, the options expire on your Separation Date; or

 

  •  

If your Separation Date occurs on or after the 6-month anniversary of the option
grant date, unvested options will become exercisable on their original vesting
date and remain exercisable until they expire on the day before the fifth
anniversary of the grant date (or their original expiration date, if earlier).

 

  •  

Vested Options: Options that are vested on your Separation Date will be
exercisable until they expire on the day before the fifth anniversary of the
grant date (or their original expiration date, if earlier).

Key R&D stock option grants, and other stock option grants may have different
terms. See the term sheets applicable to such stock option grants.

If you are treated as retired, and later rehired, stock options that are
unexercised and outstanding on your rehire date will continue under the
retirement terms.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

12



--------------------------------------------------------------------------------

DSUs/RSUs (retirement terms)

Under the retirement provisions for DSUs granted in 2009, DSUs will become
distributable (together with any applicable accrued dividend equivalents) as if
your employment with the Employer had continued.

Under the retirement provisions for RSUs granted in 2010 and thereafter, any
annual grants of restricted stock units that were granted at least 6 months
prior to your Separation Date, if any, generally will vest and become
distributable (together with any applicable accrued dividend equivalents for
grants made in 2010 and thereafter) as if your employment with the Employer had
continued. RSUs granted within 6 months of your Separation Date will be
forfeited (together with any applicable accrued dividend equivalents for grants
made in 2010 and thereafter). See the term sheets applicable to RSUs granted to
you, if any.

PSUs (retirement terms)

Under the retirement provisions for PSUs granted in 2009, PSUs will become
distributable (together with any applicable accrued dividend equivalents) as if
your employment with the Employer had continued.

Under the retirement provisions for PSUs granted in 2010 and thereafter, a pro
rata portion of any annual grant of performance share units that were granted to
you at least 6 months prior to your Separation Date will be payable if at all
when the distribution with respect to the applicable performance year is made to
active employees; the remainder of the grant will expire on your Separation
Date. Performance share units, if any, granted to you within 6 months of your
Separation Date will lapse on your Separation Date. See the term sheets
applicable to PSUs granted to you, if any.

If you have any question about your stock options, RSUs or PSUs, call the
Support Center at 866-MERCK-HD (866-637-2543).

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—

As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when your Separation Date occurs during a
performance year and for a special payment in lieu of a bonus, whether or not
you sign the Separation Letter.

 

  •  

For the performance year prior to Separation Date: Provided you are in a class
of employees eligible for an AIP/EIP and your employment ends between January 1
and the time AIP/EIP bonuses are paid for that year to other employees, you will
be eligible for an actual AIP/EIP bonus with respect to the performance year
immediately preceding your Separation Date on the same terms and conditions as
those that apply to other employees. That bonus, if any, will be paid at the
time AIP/EIP bonuses

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

13



--------------------------------------------------------------------------------

 

are paid for that year to other employees (not later than March 15) or will be
deferred in accordance with your applicable deferral election for that
performance year. Eligibility for consideration for your prior performance year
AIP/EIP bonus is not contingent upon your signing the Separation Letter.

 

  •  

For the performance year in which Separation Date occurs:

 

  •  

If you are not Pension Retirement Eligible: If you are not Pension Retirement
Eligible and your Separation Date occurs between January 1 and June 30,
inclusive, no AIP/EIP or special payment in lieu of a bonus with respect to the
performance year in which your Separation Date occurs is payable to you. If your
Separation Date is on or after July 1 and on or before December 31 and you sign
the Separation Letter, a special payment in lieu of a bonus is payable to you
under this program with respect to the performance year in which your Separation
Date occurs. See below.

 

  •  

If you are Pension Retirement Eligible: If you are Pension Retirement Eligible
and you do not sign the Separation Letter, a pro-rated actual AIP/EIP bonus with
respect to the performance year in which your Separation Date occurs may be paid
to you at the time AIP/EIP bonuses are paid for that performance year to other
employees. If you are Pension Retirement Eligible and you sign the Separation
Letter, a special payment in lieu of an actual AIP/EIP bonus for the performance
year in which your Separation Date occurs is payable under this program. See
below.

 

  •  

For executives who are listed in the Summary Compensation Table for the most
recent proxy materials issued by Merck in connection with the annual meeting of
shareholders, the amount of payment in lieu of EIP award, if any, will be guided
by the principles contained in this section, but Merck retains complete
discretion to pay more, or less, than those amounts.

 

  •  

The Employer reserves the right to treat the payment of AIP/EIP bonuses and/or
the special payments in lieu of AIP/EIP bonuses as supplemental wages subject to
flat-rate withholding (that is, not taking into account any exemptions).

 

  •  

No 401(k) deductions are made from any special payment in lieu of an AIP/EIP.

If You Are Not Pension Retirement Eligible And Your Separation Date Occurs
Between January 1 and June 30

If you are not Pension Retirement Eligible and your Separation Date occurs on or
after January 1 and on or before June 30, you will not be eligible for
consideration for an actual AIP/EIP bonus or the special payment in lieu of
bonus payment described below for the performance year in which your Separation
Date occurs whether or not you sign the Separation Letter.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

14



--------------------------------------------------------------------------------

Separation Program—If You Are Not Pension Retirement Eligible and Your
Separation Date Occurs On or After July 1 And On Or Before December 31 or You
Are Pension Retirement Eligible And, In Either Case You Sign the Separation
Letter

If you are not Pension Retirement Eligible and your Separation Date occurs on or
after July 1 and on or before December 31 or if you are Pension Retirement
Eligible, a special payment in lieu of an AIP/EIP with respect to the
performance year in which your Separation Date occurs may be paid only if you
sign (and, if a revocation period is applicable to you, do not revoke) the
Separation Letter. The special payment, if any, will be calculated based on the
target bonus applicable to you under the AIP/EIP on your Separation Date
(subject to the following sentence) with respect to the current performance year
and the number of full and partial months you worked in the current performance
year and is subject to downward adjustment by Merck in its sole discretion based
on a variety of factors, including but not limited to your documented poor in
the current performance year. If your Separation Date occurs on or after the
effective date of your assigned band, pathway and level under the new
Compensation and Career Framework communication but before January 1, 2013, your
target bonus will be the greater of the target applicable to your assigned
position in the Compensation and Career Framework job structure on your
Separation Date or your band/tier level immediately preceding the conversion to
the new structure. If you receive a special payment in lieu of an AIP/EIP bonus,
it will be paid to you (less applicable withholding) as soon as administratively
feasible following your Separation Date (but not later than March 15 of the year
following your Separation Date) and Merck’s receipt of your signed Separation
Letter. However, if you elected to defer all or a part of your AIP/EIP bonus,
that election will apply to payments made in lieu of AIP/EIP bonus.

If You Are Pension Retirement Eligible and You Do Not Sign the Separation Letter

If you are Pension Retirement Eligible and you do not sign the Separation
Letter, you will be eligible for consideration for an AIP/EIP bonus with respect
to the performance year in which your Separation Date occurs on the same terms
and conditions as other employees of the Employer who retired during the
performance year. Provided you are in a class of employees eligible for an
AIP/EIP, your AIP/EIP bonus, if any, will be paid to you at the same time
AIP/EIP bonuses are paid to other employees or will be deferred in accordance
with your applicable deferral election for that AIP/EIP performance year, as
applicable.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

15



--------------------------------------------------------------------------------

* * *

OTHER BENEFITS AND PROGRAMS

The following describes the terms and conditions of certain Merck benefit plans
and programs as they apply to employees whose employment with the Employer
terminates for any reason. For additional information, see the applicable SPDs
and applicable summaries of material modification.

Business Travel Accident

Your coverage under the Business Travel Accident Insurance Plan ends on your
Separation Date.

Dependent Care Flexible Spending Account

Your participation in the Dependent Care Flexible Spending Account ends on your
Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after employment with the Employer ends)
can be reimbursed but only up to the amount actually contributed to the account.
Claims for those expenses must be submitted to Horizon Blue Cross Blue Shield by
April 15th of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.

Group Auto & Homeowners Insurance

If you participate in the MetLife Group Auto & Homeowners Insurance on your
Separation Date, your payroll deduction (and the applicable discount) will end
on that date and you will be moved to direct bill with MetLife. If you have any
questions, please contact MetLife at 800-438-6388.

Group Legal Plan

If you participate in the Group Legal Plan on your Separation Date, your
coverage will end on that date. You may continue coverage on an individual basis
for 30 months after your Separation Date. If you elect to continue coverage, you
must pre-pay for the coverage for 30 months. Contact Hyatt Legal for details at
800-821-6400.

Health and Insurance Benefits

Merck’s health and insurance benefits consist of the following Merck plans and
programs: medical (including prescription drug), dental, vision, health care and
dependent care flexible spending accounts, life insurance (including basic and
optional term life, dependent term life and accidental death and dismemberment),

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

16



--------------------------------------------------------------------------------

long term care and long term disability. Your participation in these plans ends
as described elsewhere in this communication. However, a full month of
contribution/premium for your coverage under these plans in effect on your
Separation Date may be deducted from your paycheck for the month in which your
Separation Date occurs.

Health Care Flexible Spending Account

Your participation in the Health Care Flexible Spending Account (“HCFSA”) ends
on your Separation Date, unless you elect to continue to participate in
accordance with COBRA for the remainder of the calendar year in which your
Separation Date occurs. If you elect to continue participation in HCFSA under
COBRA, you must make your required contributions on an after-tax basis. Eligible
expenses incurred while you participate in HCFSA during the calendar year in
which your Separation Date occurs can be reimbursed up to your entire elected
amount. Claims incurred after your participation in HCFSA ends cannot be
reimbursed, no matter how much money is left in the account. Claims for expenses
incurred during the calendar year in which your Separation Date occurs and while
you are a participant in HCFSA must be submitted to Horizon Blue Cross Blue
Shield by April 15 of the year following the year in which your Separation Date
occurs. Amounts remaining in the account after all eligible expenses have been
paid will be forfeited.

Long Term Care

If you elected coverage under Merck’s Long Term Care Plan for you (or your
spouse or same-sex domestic partner), that coverage will end on your Separation
Date. However, you may continue coverage without interruption by contacting CNA
(the insurer) and paying your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
800-528-4582.

Long Term Disability

Your participation in the Long Term Disability Plan (“LTD Plan”) will end on the
last day of the month in which your Separation Date occurs. In other words, you
must have satisfied the 26-week LTD Plan eligibility period by the end of the
month that includes your Separation Date to be eligible for LTD Plan benefits.
If you are disabled and receiving income replacement benefits under the LTD Plan
on your Separation Date, those benefits will continue in accordance with the
terms of the LTD Plan. However, Separation Pay paid by the Employer under the
Separation Benefits Plan will be offset from benefits payable under the LTD Plan
(meaning the LTD Plan benefits will be reduced by Separation Pay).

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

17



--------------------------------------------------------------------------------

Merck Deferral Program

Generally, the Merck Deferral Program first became available to certain eligible
Legacy Schering Employees beginning January 1, 2010. If you have an account
balance in the Merck & Co., Inc. Deferral Program, your termination of
employment will commence distribution of your account in accordance with your
previously elected schedule, subject to applicable plan terms. For example,
account balances less than $125,000 are distributed without giving effect to the
participant’s election, while distributions to certain of Merck’s most highly
paid employees on account of termination of employment cannot be made for six
months from the termination date.

If you elected to defer all or part of your EIP/AIP distribution and receive a
payment in lieu thereof as a result of your separation, your deferral election
to the Merck Deferral Program will apply to your payment in lieu of EIP/AIP.

Pension

Schering-Plough Corporation Retirement Plan

The Schering-Plough Corporation Retirement Plan is a traditional defined benefit
pension plan designed to provide an annuity payment each month during
retirement.

You are entitled to a benefit from the Retirement Plan if you do not participate
in the Retirement Savings Plan for the Organon BioSciences U.S. Affiliates and
either

 

  •  

you have five years of vesting service* with a Legacy Schering Entity on your
Separation Date; or

 

  •  

you are at least age 65.

 

* Due to the number of terminations since the merger of Merck and
Schering-Plough, by law special vesting rules apply. If you are involuntarily
terminated, other than for “Misconduct” (as defined in the Retirement Plan)
between November 4, 2009 and December 31, 2012, you will be immediately vested.

You will receive a letter from the Retirement Center approximately three to six
months following your Separation Date if you are a vested participant in the
Retirement Plan. The letter explains your rights under the plan, the dollar
amount of your vested benefit and your options for initiating benefits under the
plan. You will need to notify the Retirement Center at 866-201-2858 at least 30
days prior to the date you wish to commence your benefit.

If the present value of your Retirement Plan benefit is more than $5,000, your
retirement benefit will be payable at your Separation Date or your normal
retirement age (age 65) whichever is later. However, you may be eligible to

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

18



--------------------------------------------------------------------------------

receive your retirement benefit as an early retirement benefit as early as age
55 (which may be reduced in accordance with the terms of the Retirement Plan) to
reflect the longer period of time benefits are paid, or you may defer receipt of
your benefit until age 65. Retirement benefits generally are paid as a monthly
benefit for life, but optional forms of payments are available.

If the present value of your accrued retirement benefit is $5,000 or less, the
Retirement Center will send you information and lump-sum payment election forms
three to six months following your Separation Date. You will have 90 days from
the date your election forms are mailed to return the forms. If the forms are
not returned within 90 days, you will receive a lump-sum payment if your benefit
is less than $1,000 or, if your benefit is between $1,000 and $5,000, your
payment will be rolled over into an Individual Retirement Account (IRA) at
Fidelity. The lump-sum payment can be rolled over into an IRA or another
eligible qualified retirement plan that accepts rollovers. The lump-sum payment
may be subject to federal, state and local income taxes, and if taken prior to
age 59  1/2, may be subject to an early withdrawal penalty if not rolled over.
Please consult your tax advisor if you are going to receive a distribution under
the Retirement Plan.

BEP and SERP

You may also be entitled to a pension benefit from the Benefit Equalization Plan
(BEP) and Supplemental Executive Retirement Plan (SERP), if eligible. You will
receive information from the Retirement Center shortly after your Separation
Date, which will outline the value of your benefits and instructions you must
take in order to commence your benefit.

If you are a SERP participant and have a distribution election on file to have
your SERP/BEP payment transferred to the Savings Advantage Plan (“SAP”) and
distributed to you in annual installments, the transfer will take place as soon
as administratively practicable following your Separation Date. Your annual
installment payments will generally begin on April 1 following the year you
terminate employment.

If you are considered to be a “specified employee” under IRC Section 409A, your
BEP or SERP/BEP payment and/or annual installments from the SAP will be delayed
for a period of six months following termination of employment.

Retirement Account Plan for the Organon BioSciences U.S. Affiliates (“RAP”)

You are entitled to a benefit from the Retirement Account Plan for the Organon
BioSciences U.S. Affiliates if you were a participant in the Akzo Nobel
Retirement Plan on January 1, 1998. If eligible, you will receive a letter from
the Retirement Center approximately three to six months following your
Separation Date. The

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

19



--------------------------------------------------------------------------------

letter explains your rights under the plan, the dollar amount of your vested
benefit and your options for initiating benefits under the plan.

Payments not Compensation for Retirement Plans. Separation Pay is not
compensation for purposes of the Retirement Plan, BEP, SERP or RAP. A bonus or
the special payment, if any, in lieu of an AIP/EIP bonus paid after your
Separation Date is also not compensation for purposes of these plans.

Sales Incentive Plan

If you are a participant in a sales incentive plan of Merck or its subsidiaries,
including the Employer, on your Separation Date, your eligibility to be paid a
bonus, if any, will be determined under the terms and conditions of the plan in
which you are a participant.

Savings Plan

401(k) Savings Plan and Savings Advantage Plan

If you are a participant in the Schering-Plough Employees’ Savings Plan (the
“401(k) Savings Plan”) and Savings Advantage Plan (“SAP” and collectively with
the 401(k) Savings Plan, the “Savings Plans”), information about your Savings
Plans’ accounts will be sent from Fidelity, the Savings Plans’ administrator,
approximately two to three weeks following your Separation Date. Please review
the information carefully. If you do not receive the information, call Fidelity
at 800-666-3725.

401(k) Savings Plan

If the value of your 401(k) Savings Plan account is less than $1,000 upon your
Separation Date, you automatically will receive a distribution of your account
balance under the plan as soon as practicable following your Separation Date. If
your account balance is between $1,000 and $5,000 upon your Separation Date, and
you do not elect a lump sum distribution or a rollover within 45 days of your
Separation Date, your account will be rolled over into an Individual Retirement
Account (IRA) at Fidelity.

If the value of your account is more than $5,000, you may take a distribution of
your account balance or defer the funds in the plan until April 1 of the
calendar year following the year in which you reach age 70 1/2. Distribution
options include a lump-sum payment or installment payments over a period not
longer than the combined life expectancy of you and your beneficiary. You also
may choose to roll over your account balance into an eligible retirement plan
that accepts rollovers or an IRA.

Your distribution may be subject to federal, state and local income taxes and if
taken prior to age 59 1/2, a possible early withdrawal penalty if not rolled
over.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

20



--------------------------------------------------------------------------------

Because you are over age 55 on your Separation Date, the early withdrawal
penalty may not apply to you. Please consult your tax advisor if you are going
to receive a distribution under the 401(k) Savings Plan.

If you have an outstanding 401(k) Savings Plan loan balance as of your
Separation Date, you will have 60 days to repay the balance. If the loan is not
repaid within 60 days, the outstanding loan balance will be considered in
default and will be treated as a partial distribution subject to taxation and a
possible 10% early withdrawal penalty. Please consult your tax advisor.

Savings Advantage Plan (SAP)

If eligible for the SAP, upon termination of employment, you will receive your
distribution based on your elections on file. If eligible, you can check your
SAP account balance or your current distribution election by contacting Fidelity
at 800-666-3725. If you are considered to be a “specified employee” under IRC
Section 409A, and you have elected to receive distribution of your account upon
termination of employment, your distribution will be delayed for a period of six
months following termination of employment.

Retirement Savings Plan for the Organon BioSciences US Affiliates (the “RSP 401k
Savings Plan”)

If eligible for the RSP 401k Savings Plan, information about your account will
be sent by Fidelity, the RSP 401k Savings Plan administrator, approximately two
to three weeks following your Separation Date, If you do not receive the
information, call Fidelity at 800-835-5095.

Generally, in order to be vested in the Company Contribution portion of your RSP
401(k) Savings Plan account, you need three years of vesting service. However,
due to the number of terminations since the merger of Merck and Schering-Plough,
by law special vesting rules apply. If you are involuntarily terminated, other
than for “Misconduct” (as defined in the RSP 401(k) Savings Plan) between
November 4, 2009 and December 31, 2012, you will be immediately vested in the
Company Contribution portion of your account. You are always 100% vested in your
contributions and any matching contributions.

If the value of your RSP 401(k) Savings Plan account is less than $1,000 upon
your Separation Date, you will automatically receive a lump sum distribution.
However, you will first receive information from Fidelity giving you the option
to elect wither a rollover distribution or a lump sum payment. If you do not
make a timely election Fidelity will then process your lump sum distribution.

If the value of your account is more than $1,000, you may take a distribution of
your account balance or defer the funds in the plan until April 1 of the
calendar year following the year in which you reach age 70 1/2. You also may
choose to

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

21



--------------------------------------------------------------------------------

roll over your account balance into an eligible retirement plan that accepts
rollovers or an IRA.

Your distribution may be subject to federal, state and local income taxes and if
taken prior to age 59 1/2, a possible early withdrawal penalty if not rolled
over. Because you are over age 55 on your Separation Date, the early withdrawal
penalty may not apply to you. Please consult your tax advisor if you are going
to receive a distribution under the RSP 401(k) Savings Plan.

If you have an outstanding RSP 401(k) Savings Plan loan balance as of your
Separation Date, you will have until the end of the calendar quarter following
the calendar quarter in which your Separation Date occurs to repay the balance.
If the loan is not repaid in this time period, the outstanding loan balance will
be considered in default and will be treated as a partial distribution subject
to taxation and a possible 10% early withdrawal penalty. Please consult your tax
advisor.

Payments not Compensation for Savings Plans. Any Separation Pay you receive
under the Separation Benefits Plan may not be contributed to the Savings Plans
or the RSP 410(k) Savings Plan and is not considered eligible compensation for
Company Contribution purposes. A bonus or the special payment, if any, in lieu
of an AIP/EIP bonus paid after your Separation Date is also not compensation for
purposes of these plans.

Shining Performance Program

You have up to 90 days following your Separation Date to redeem any points
earned under the Shining Performance Program. You can call Maritz customer
service at 800-237-4047 to redeem your points.

Short Term Disability

Subject to applicable state law, your participation in the Short Term Disability
Plan (“STD Plan”) ends on your Separation Date. If you are disabled and are
receiving income replacement benefits under the STD Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Separation Pay paid by the Employer under the
Separation Benefits Plan will act as an offset from benefits payable under the
STD Plan (meaning the STD Plan benefits will be reduced by the Separation Pay).
Where state law does not permit such offsets to be made to STD Plan benefits (or
where the Employer in its sole and absolute discretion determines it is easier
for the Employer to administer), STD Plan benefits will instead act as an offset
from Separation Pay paid (or payable) by the Employer under the Separation
Benefits Plan (meaning Separation Pay will be reduced by the STD Plan benefits).
The amount of the offset will be established by the Employer and

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

22



--------------------------------------------------------------------------------

will be a good faith estimate of the STD Plan benefits payable to the employee
after the employee’s Separation Date.

Vacation Pay/Floating Holidays

If you accept the Negotiated Job Offer (as defined in the Separation Benefits
Plan) and the outsource vendor agrees to honor the vacation you have accrued but
not used as of your Separation Date, you will not be paid for your accrued
unused vacation, unless otherwise required by state law. If you do not accept
the Negotiated Job Offer or the outsource vendor does not agree to honor the
vacation you have accrued but not used as of your Separation Date, you will be
paid for any amount of vacation that you have accrued but not used as of your
Separation Date. Conversely, you must reimburse the Employer for any vacation
you used prior to your Separation Date that you had not earned as of your
Separation Date. Any such amounts to be reimbursed may be deducted from any
Separation Pay paid pursuant to the Separation Benefits Plan. You will not be
paid for unused vacation days carried over from the calendar year prior to your
Separation Date or for floating holidays that are unused as of your Separation
Date, unless payment is required under state law.

Vision

Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

23



--------------------------------------------------------------------------------

* * *

Other Important Information

Parent (or its applicable subsidiary) retains the right (to the extent permitted
by law) to amend or terminate the Separation Benefits Plan and any other benefit
or plan described in this brochure (or otherwise) at any time and nothing in
this Brochure in any way limits that right. However, following a “change in
control” of Merck (as defined in the Merck & Co., Inc. Change in Control
Separation Benefits Plan, as it may be amended from time to time), certain
limitations apply to the ability of Parent (or its applicable subsidiary) to
amend or terminate its benefit plans.

Notwithstanding anything in the Separation Program to the contrary, benefits
under the Separation Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. Parent or Employer will take any and all steps it determines are
necessary, in its sole and absolute discretion, to adjust benefits under the
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.

Payments made on account of separation from service are limited during the six
months following the termination of employment of a “Specified Employee” as
defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Separation Program to the contrary, if
a Covered Employee is a “Specified Employee” on his or her Separation Date, to
the extent required by Section 409A of the Internal Revenue Code of 1986, as
amended, no payments will be made during the six-month period following
termination of employment. Instead, amounts that would otherwise have been paid
during that six-month period will be accumulated and paid, without interest, as
soon as administratively feasible following the end of such six-month period
after termination of employment.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

24



--------------------------------------------------------------------------------

Glossary of Definitions

As used in this document, the following terms have the following meanings.

“Benefit Service” is (i) for Legacy Schering Employees who are not Legacy OBS
Employees as defined in the Retirement Plan and (ii) for Legacy OBS Employees as
defined in the RSP 401(k) Savings Plan.

“Employer” means individually and collectively, each direct and indirect wholly
owned subsidiary of Merck & Co., Inc. excluding each Legacy Merck Entity (as
defined in the Separation Benefits Plan) and Inspire Pharmaceuticals, Inc.

“Legacy OBS Employee” means a Legacy Schering Employee who is a participant in
the RSP 401(k) Savings Plan.

“Legacy Schering Employee” is as defined in the Separation Benefits Plan.

“Parent” means Merck & Co., Inc.

“Pension Retirement Eligible” means that as of your Separation Date you are a
Legacy Schering Employee and as of that date you are at least age 55 with at
least 5 years of Benefit Service or you are at least age 65.

“Rebadged Employee” is as defined in the Separation Benefits Plan.

“Retiree Healthcare Bridge Eligible” means that as of your Separation Date you
are a Legacy Schering Employee who is a Rebadged Employee who is not Retiree
Healthcare Subsidy Eligible and (i) if your Separation Date occurs in 2012 you
are at least age 49 with at least 9 years of Benefit Service on your Separation
Date, or (ii) if your Separation Date occurs in 2013 you are at least age 50
with at least 10 years of Benefit Service as of December 31 of the year in which
your Separation Date occurs, or (iii) if your Separation Date occurs in 2014 you
are at least age 51 with at least 10 years of Benefit Service as of December 31
of the year in which your Separation Date occurs, or (iv) if your Separation
Date occurs in 2015 or thereafter you are at least age 52 with at least 10 years
of Benefit Service as of December 31 of the year in which your Separation Date
occurs.

“Retiree Healthcare Commencement Date” means the date your retiree healthcare
benefits begin as described in this Brochure.

“Retiree Healthcare Eligible” means collectively Retiree Healthcare Access
Eligible and Retiree Healthcare Subsidy Eligible.

“Retiree Healthcare Access Eligible” means that as of your Separation Date you
are a Legacy Schering Employee who is at least age 55 and has at least 5 but

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

25



--------------------------------------------------------------------------------

less than 10 years of Benefit Service. A Separated Retirement Eligible Employee
who is Retiree Healthcare Access Eligible on his/her Separation Date is eligible
for retiree medical coverage at access rates.

“Retiree Healthcare Subsidy Eligible” means that as of your Separation Date you
are a Legacy Schering Employee who is at least age 55 and you have at least 10
years of Benefit Service. A Separated Retirement Eligible Employee who is
Retiree Healthcare Subsidy Eligible on his/her Separation Date is eligible for
retiree medical coverage at subsidized rates.

“Retirement Plan” means the Retirement Plan for Salaried Employees of MSD

“RSP 401(k) Savings Plan” means the Retirement Savings Plan for the Organon
BioSciences US Affiliates.

“Separation Benefits Plan” means the Merck & Co., Inc. US Separation Benefits
Plan.

“Separation Date” means a Rebadged Employee’s last day of employment with the
Employer.

“Separation Letter” means the letter provided by Parent or the employer that
that includes a “Release of Claims” (as defined in the Separation Benefits
Plan).

“Separation Letter Return Date” is the date stated in the Separation Letter (or
as extended by the Employer at its sole discretion) by which Rebadged Employees
must sign and return it to Parent or Employer.

“Separation Pay” is as defined in the Separation Benefits Plan and applicable to
Rebadged Employees.

“Separation Plan SPD” means the SPD for the Merck & Co., Inc. US Separation
Benefits Plan.

“Separation Program” means the (i) Separation Pay applicable to Rebadged
Employees under the Separation Benefits Plan, (ii) provisions described in this
Brochure applicable to (A) eligibility for retiree medical benefits at
subsidized rates for those who are Retiree Healthcare Bridge Eligible,
(B) treatment under Merck’s options, RSUs and PSUs (i) as retired for those who
are Pension Retirement Eligible, and (ii) as involuntarily terminated, and
(C) payment in lieu of AIP/EIP. A signed Separation Letter is not required for
the benefits described in clause ((B).

“SPDs” means summary plan descriptions of various employee benefit plans
sponsored by Merck & Co., Inc. or one of its wholly owned subsidiaries.

 

LSP Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

26